Citation Nr: 0827190	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a muscle weakness 
(phosphofructokinase deficiency) condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
muscle weakness condition (diagnosed as phosphofructokinase 
(PFK) deficiency).

In October 2004, the veteran testified at a hearing before a 
Decision Review Officer of the RO.  He also testified at a 
hearing before the undersigned Veterans Law Judge in August 
2007.  Transcripts of these hearings are associated with the 
claims folder.

In an October 2007 decision, the Board reopened the veteran's 
claim but remanded the case for further evidentiary 
development.  The requested development has been completed.  
The case has now been returned to the Board for further 
appellate action.  

In June 2008 additional evidence was submitted along with a 
waiver of RO consideration.


FINDING OF FACT

The veteran is diagnosed with PFK deficiency, an inherited 
metabolic muscle disorder, which existed prior to service and 
was not aggravated by service beyond normal progress. 




CONCLUSION OF LAW

A muscle weakness condition (PFK deficiency) was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in August 2002 and March 2007 letters, the RO 
and the Appeals Management Center provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  In 
addition, in the March 2007 letter and a November 2007 
letter, the RO provided the veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for the disability on appeal.  
The claim was last readjudicated on the merits in March 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes records 
from the Office of the Surgeon General, post-service 
treatment records, a VA examination report with opinion, lay 
statements, and hearing testimony. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at hearings and 
submitting medical opinions and lay statements.  He was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-
2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 
2004).  The term "noted" means only conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions; however, 
such reports will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  38 C.F.R. § 3.304(b)(1) (2007). 
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  In addition, temporary flare-ups, even in service, 
will not be considered sufficient to establish an increase in 
severity unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also, Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2007).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran acknowledges that his PFK deficiency pre-existed 
service but contends that the physical requirements of his 
service aggravated his condition.  In a September 2005 NA 
Form 13055, the veteran reported that he underwent treatment 
three times in service in 1951 for symptoms later associated 
with the condition.  

The veteran's service medical records are unavailable.  
Records from the Office of the Surgeon General indicated that 
the veteran was hospitalized in January 1952.  He was 
diagnosed with immaturity and symptomatic habit reaction 
(except speech defect).  It was noted that this diagnosis was 
not previously recorded, that it was not sequelae of another 
diagnosis, and that it existed prior to service.  It was also 
reported that the veteran was separated from service for 
inaptitude or unsuitability.

After service, an April/May 1985 discharge summary from the 
Hospital of the University of Pennsylvania noted that the 
veteran was seen by neurology for a history of muscle 
fatigue.  

A February 1989 statement from Dr. D.S. showed he reported 
that the veteran had a hereditary defect in the glycogen 
breakdown in his muscles due to a deficiency of PFK.  Dr. 
D.S. maintained that the veteran had developed weakness in 
his arms and legs late in life.  Dr. D.S. commented that such 
"may be related in part to muscle damage suffered in the 
past from excessive exercise."

A July 1997 operative report from Thomas Jefferson University 
noted that the veteran had myopathy secondary to PFK 
deficiency and that he last walked normally in the late 
1980s.  He had developed rapidly progressive weakness in his 
legs over four years with the greatest decline within the 
last few months of 1996.  A May 1998 statement from a Dr. 
A.W. noted that the veteran's problem list included chronic 
fatigue syndrome and difficulty walking.

In a June 2001 statement, Dr. A.S. reported that the veteran 
had been under his care for severe muscle weakness for the 
previous three years.  Dr. A.S. maintained that the veteran's 
progressive muscle deterioration was secondary to PFK 
deficiency, a rare metabolic muscle disorder.  Dr. A.S. noted 
that the veteran was hospitalized three times during service 
due to symptoms and an abnormal blood chemistry (i.e., 
markedly elevated creatinine kinase).  Dr. A.S. described 
that the veteran was required to undertake the usual rigorous 
training program in service, despite his muscle cramps and an 
inability to undertake such a training program.  Dr. A.S. 
opined that "[i]t is possible that the stress of the intense 
training program may have affected his muscle metabolism and 
speeded up his muscle deterioration."

In a November 2002 statement, Dr. A.S. further elucidated 
that the veteran's PFK deficiency was a rare "genetically 
inherited" metabolic muscle disorder.  Dr. A.S. reported 
that it was clear from the veteran's history that he had 
symptoms of the rare disorder since childhood, i.e., an 
inability to walk long distances and an inability to sprint 
in races.  The veteran, however, was unable to obtain an 
adequate diagnosis before being subjected to the military 
draft.  Dr. A.S. maintained that the rigorous training 
program the veteran underwent was counterproductive to the 
recommended treatment of patients with such disorder.  Dr. 
A.S. stated that a documented diagnosis of PFK deficiency 
would have disqualified the veteran from being drafted as he 
was unable to perform sprints, or any type of activity that 
required a burst of quick energy causing subsequent muscle 
breakdown.  Dr. A.S. contended that the training regimen the 
veteran underwent stressed the glycolytic pathway and caused 
subsequent muscle breakdown as evidenced by the veteran's 
reports that he was hospitalized three times during his 
service with an elevated "CPK" (an enzyme in the blood that 
was released during extreme muscle breakdown).  Dr. A.S. 
maintained that patients were counseled to avoid that type of 
physical activity in order to avoid a muscle crisis of such 
magnitude and to prevent long-term muscle damage.

In a December 2003 statement, Dr. D.S. reported that the 
veteran had been his patient in neurology since March 1987 
and that he was diagnosed with PFK deficiency.  Dr. D.S. 
maintained that it took from March to October 1987 to 
establish a final diagnosis, which was confirmed by two 
outside experts.  Dr. D.S. indicated that the veteran's 
principal symptom early in life, including the time that he 
was in the service, was exercise intolerance.  Dr. D.S. 
related that in the veteran's later life, he had marked 
muscle weakness as well.  Dr. D.S. opined that "[i]t is 
possible that his time in military service may have 
accelerated the course of his disease."

In a July 2007 statement, Dr. A.S. reiterated history 
provided to him from the veteran.  Dr. A.S. maintained that 
because of a series of unexplained collapses on severe 
physical exertion, the veteran was discharged from military 
service as not being fit for duty.  Dr. A.S. noted that the 
veteran was presently 79 years old and that his muscle 
weakness of his lower limbs had been much greater than that 
of his upper limbs.  By his late 60s, he needed to use a 
walker, and he became wheelchair bound at age 70.  Dr. A.S. 
stated that the veteran's upper limbs remained functional and 
were quite strong.  Dr. A.S. indicated that "[i]t is 
possible that his lower limbs were overstressed during his 
military service resulting in increased muscle stress and 
muscle deterioration of his lower limbs."  Dr. A.S. noted 
that the veteran's brother was also a patient of his who also 
suffered from PFK deficiency.  Dr. A.S. indicated that the 
veteran's brother was rejected for military service and 
continued to be fully ambulatory and able to function with 
relatively normal physical activity with modest proximal 
muscle weakness of the upper and lower limbs.  

In a December 2007 VA examination report, the examiner noted 
that the veteran had been diagnosed with PFK deficiency.  The 
examiner reviewed the claims file as evidenced by his 
reference to the June 2001 letter from Dr. A.S. and the 
December 2003 letter from Dr. D.S.  The examiner contended 
that the veteran's course of muscle weakness had followed the 
classic course as described in a standard text of muscle 
disease in that his clinical picture was that of fixed 
weakness of late onset with a history of exercise intolerance 
since childhood.  The examiner observed that the veteran was 
now chair bound for the most part because of lower limb 
weakness, and lower limb weakness was demonstrated at the 
current examination.  His upper limb and trunk muscles did 
not demonstrate any weakness of clinical significance.  The 
examiner maintained that both Dr. A.S. and Dr. D.S. hedged 
their remarks as they qualified their remarks with "it is 
possible."  The examiner believed that they hedged their 
remarks because there was no particular basis in fact for 
their remarks, and their remarks were mere speculation in 
support of their patient.  The examiner maintained that the 
veteran's PFK deficiency clearly pre-existed his military 
service and was not at all permanently worsened by his 
military service beyond the natural progression as the 
clinical course was entirely what was expected of that 
disease.  

In a June 2008 statement Dr. A.S. reiterated that the veteran 
suffers from a rare genetic muscle disease, PFK, for which 
there is no cure.  He stated that the veteran had abnormal 
blood readings during military service and was apparently 
hospitalized three times, which may have been a result of 
activities during military service.

The veteran is diagnosed with PFK deficiency, which is a rare 
inherited metabolic muscle disorder.  Dr. A.S. indicated the 
disorder is due to a defect in the enzyme 
phosphofructokinase.  The medical evidence reflects that the 
veteran had weakness and exercise intolerance since 
childhood.  Thus, the veteran clearly entered service with a 
pre-existing congenital or developmental disorder.  Thus, the 
question turns to whether the condition worsened during 
service beyond natural progression.  

There is favorable and unfavorable medical opinion evidence 
on this question.  The Board must weigh the credibility and 
probative value of these opinions, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board accords greater evidentiary weight to the December 
2007 VA examiner's opinion because it is based on a review of 
the claims folder, supported by a rationale based on sound 
medical principles, and found to be persuasive when 
considered with the other evidence of record.  In contrast, 
as observed by the VA examiner, Dr. A.S. and Dr. D.S.'s 
opinions are essentially hypothetical opinions in that they 
note that it is "possible" that the veteran's military 
physical training may have sped up his muscle deterioration.  
As such, Drs. A.S. and D.S.'s opinions are couched in terms 
of possibility and pure speculation.  VA law provides that 
service connection may not be established for a disability 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007); see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (providing that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (noting that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  

A significant portion of Drs. A.S. and D.S.'s opinions rests 
on a history provided by the veteran of markedly elevated CPK 
while hospitalized three times in service.  While the 
veteran's service medical records are unavailable, the 
records from the Office of the Surgeon General show he was 
hospitalized in January 1952 for immaturity with symptomatic 
habit reaction and that this was the first diagnosis in the 
field.  There was no mention of muscle disability, and he was 
listed as having no in-army hospitalization, in-hospital 
infirmary days, or sick-in-quarter days.  He was discharged 
from service on January 14, 1952.  The records also show that 
he was not discharged from service on account of a physical 
disability.  This evidence further adds to the speculative 
nature of their opinions.  

The VA examiner opines that the veteran's course of muscle 
weakness has naturally progressed with fixed weakness of late 
onset and a history of exercise intolerance since childhood.  
Such is consistent with the medical evidence of record 
reflecting that he walked normally until the late 1980's, 
with significant weakness occurring in 1996.  See cf. Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000) (noting that 
aggravation may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  While Dr. A.S. suggests that the severity of the 
veteran's brother's PFK deficiency is anecdotal evidence that 
the veteran's physical training in service may have 
aggravated his muscle condition, Dr. A.S.'s ultimate 
conclusion is speculative.  The Board is cognizant of the 
veteran's sincere belief that his military service aggravated 
his muscle condition.  However, the evidence clearly 
establishes that the disorder existed prior to service and 
was not aggravated beyond the natural progress of the 
disorder during service.  Accordingly, service connection for 
a muscle weakness (PFK deficiency) condition is not 
warranted.   


ORDER

Service connection for a muscle weakness (phosphofructokinase 
deficiency) condition is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


